Citation Nr: 0822321	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dislocated right 
shoulder.

2.  Entitlement to service connection for a heart disorder 
manifested by heart valve snapping.

3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to an initial disability rating in excess of 
zero percent for right retropatellar pain syndrome.   

5.  Entitlement to an initial disability rating in excess of 
10 percent for status post compression fracture of the 
seventh thoracic vertebrae.

6.  Entitlement to an initial disability rating in excess of 
10 percent for post concussive syndrome status post closed 
head injury with occipital fracture.

7.  Entitlement to an initial disability rating in excess of 
zero percent for a scar, postoperative residual right 
inguinal herniorrhaphy.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

In a statement received in November 2004, accepted as the 
veteran's notice of disagreement in this case, the veteran 
also raised claims of entitlement to service connection for a 
number of conditions, including for a stomach condition.  
Although the RO addressed most of these claims later in a 
February 2007 rating decision, the RO has not addressed the 
claim regarding a stomach condition.  This matter is referred 
to the RO for appropriate action.  
 
The first two issues on page one are adjudicated in the 
decision below.  The remainder of the issues listed there are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a chronic disorder manifested by dislocated right 
shoulder. 

2.  The current medical evidence does not show the presence 
of a heart disorder manifested by heart valve snapping. 


CONCLUSIONS OF LAW

The criteria for establishing entitlement to service 
connection for a heart disorder manifested by heart valve 
snapping are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

The criteria for establishing entitlement to service 
connection for a dislocated right shoulder disorder are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Regarding the service connection claims, the RO satisfied its 
duties under VCAA to notify the veteran of VCAA requirements 
by letters sent to the veteran in November 2003, December 
2005, and June 2006.  These fully addressed all four notice 
elements.  The information contained in the letters informed 
the veteran of what evidence was required to substantiate a 
claim for service connection.  The veteran was also notified 
of his and VA's respective duties for obtaining evidence, and 
was asked to submit evidence and/or information in his 
possession to the agency of original jurisdiction (AOJ).  

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  Here, after VCAA compliant notice was provided, 
the appellant was then afforded an opportunity to respond.  
He has described the basis for his claims in statements made.  
Also, the claims were subsequently readjudicated and the 
veteran was provided an appropriate statement of the case.  
Under these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied. 
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  

With respect to the two service connection claims decided 
below, any question of appropriate notice pursuant to Dingess 
is rendered moot by the denials below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision.  

This is because after the initial grant, under the system of 
notice required and provided in the VA claim adjudication 
process, other forms of notice-such as contained in the 
rating decision, statement of the case, and supplemental 
statement of the case-provide the claimant with notice of 
law applicable to the specific claim on appeal (such as to 
effective date or rating), as articulated in the notice of 
disagreement.  Id.  The RO has provided the veteran such 
notice to his specific claims (for higher initial ratings 
than granted in the rating decision) throughout the appeal in 
the statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment.  
There is no indication that any other treatment records exist 
that should be requested and which have not already been 
requested, or that any pertinent evidence has not been 
received.  Also, the veteran was afforded appropriate VA 
examinations during the pendency of the claim on appeal.

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, including cardiovascular-renal 
disease, including organic heart disease, and myocarditis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).    

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

The veteran maintains that he has a dislocated right shoulder 
and a heart disorder manifested by mitral valve snapping, 
both of which he claims are due to service.  


A.  Dislocated Right Shoulder

Service medical records show that the veteran was seen in 
September 1995 for complaints of right shoulder pain.  The 
veteran reported that he dislocated his shoulder four days 
before.  The report indicated that objective findings were 
deferred at that time.  The assessment was status post right 
shoulder dislocation.

The veteran was seen in mid-June 1998 for complaints of right 
shoulder pain.  He reported that he had dislocated his 
shoulder about 2.5 years before; and that three days before 
the present treatment he noticed a sharp pain in the top and 
side of that arm, which had been constant since then.  On 
examination of the right shoulder there was no deformity or 
soft tissue swelling.  The active range of motion was 
decreased secondary to pain.  After examination of the 
shoulder the report contains an assessment of AC joint strain 
of the right shoulder.  

The veteran was seen eight days later that month with 
complaints of right shoulder pain for two weeks in the 
posterior aspect of the right shoulder as well as in the 
deltoid muscle.  The veteran reported that the pain had 
remained the same over that period.  After examination the 
assessment was muscle strain of the right shoulder.

There are no subsequent service treatment records showing 
complaints, findings or diagnosis referable to the claimed 
dislocated right shoulder.

After service, the report of a January 2004 VA examination 
shows that the veteran reported complaints of having a 
dislocated right shoulder disorder.  He reported a history 
that in 1995 someone fell forward on him and he dislocated 
his right shoulder.  He reported that he was taken to a 
civilian hospital and placed in a sling for several weeks.  
He reported that his only complaint since then was a mild 
sensation or slight pain with changing weather; otherwise he 
can undertake all activities of normal daily living.  On 
examination the veteran's muscular development was normal 
bilaterally and he had full range of motion in both 
shoulders.  Neurovascular status was intact.  After 
examination the diagnosis was history of right shoulder AC 
joint dislocation.

There are no other post-service treatment records showing 
complaints, findings, or a diagnosis referable to the claimed 
dislocated right shoulder.

In summary, careful review of the claims file shows no 
competent medical evidence of a current dislocated right 
shoulder disorder.  Thus, the preponderance of the evidence 
is against the claim for service connection for a dislocated 
right shoulder disorder on appeal here.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, based on the foregoing, 
service connection for a dislocated right shoulder is not 
warranted.

While the veteran believes that he has a dislocated right 
shoulder disorder that is related to his military service, he 
is a layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
B.  Heart Valve Snapping

Service medical records show that the veteran was seen in 
April 1997 for complaints of pain in the chest for the 
previous two hours.  He had awakened with pain in the chest 
on the left side.  He reported he had no history of cardiac 
problems, but that his family had a history in that his 
grandfather had died from a heart attack.  After physical 
examination the treatment provider indicated that the 
assessment was probably costochondritis.

A radiologic examination report one week later that month 
shows findings that the cardiomediastinal silhouette appeared 
normal; and the conclusion was that the chest examination was 
normal.  The veteran was seen two days later with continued 
complaints of left lateral chest pain.  After examination at 
that time the treatment provider concluded with an assessment 
of costochondritis.

A May 1997 service treatment record shows that the veteran 
was seen for follow-up examination of the chest pain he had 
had for three weeks.  The treatment provider noted that the 
veteran had been seen two weeks before for musculo-skeletal 
chest pain and had been on Motrin and light duty profile; 
with some improvement but still with frequent sharp pains.  
After examination the treatment provider assessed that the 
veteran had costochondritis that was improving.

A February 1998 radiologic examination report shows findings 
that the cardiomediastinal silhouette appeared normal; and 
the conclusion was that the chest examination was normal.  A 
March 1998 medical report of an ECG contains findings of 
unusual P axis, possible ectopic atrial rhythm, abnormal ECG.  
An October 2002 radiologic examination report and a February 
2003 report of ECG contain similar findings to those found in 
the earlier reports in February and March 1998, respectively.

A February 2003 treatment record noted recent reported ECG 
findings of ectopic atrial rhythm.  Current findings included 
regular rate and rhythm, split S1 versus opening snap. The 
report includes an assessment of possible (?) mitral valve 
prolapse. 

After service, the report of a January 2004 VA examination 
shows that the veteran reported complaints that his heart 
valve may snap.  The examiner noted that the veteran had 
never been advised to use SBE prophylaxis, and had never been 
diagnosed as having a heart murmur.  The EKG was unremarkable 
and physical examination of the heart was normal.  After 
examination, the diagnosis was that there was insufficient 
evidence to warrant an acute or chronic diagnosis. 

There are no other post-service treatment records showing 
complaints, findings, or diagnosis referable to the claimed 
heart disorder manifested by heart valve snapping.

In summary, careful review of the claims file shows no 
competent medical evidence of a current heart disorder 
manifested by heart valve snapping.  Thus, the preponderance 
of the evidence is against the claim for service connection 
for a heart disorder manifested by heart valve snapping.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, based on the 
foregoing, service connection for heart disorder manifested 
by heart valve snapping is not warranted.

While the veteran believes that he has such disorder that is 
related to his military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Entitlement to service connection for a dislocated right 
shoulder is denied.

Entitlement to service connection for a heart disorder 
manifested by heart valve snapping is denied.


REMAND

On appeal, the veteran claims that he is entitled to service 
connection for a sleep disorder.  He also contends that he is 
entitled to higher initial disability ratings following a 
grant of service connection for the following disabilities: 
post concussive syndrome status post closed head injury with 
occipital fracture; right retropatellar pain syndrome; and 
status post compression fracture of the seventh thoracic 
vertebrae.  As explained below, further development is 
necessary before adjudication of these claims.  

The claim for service connection for a sleep disorder and the 
claim for a higher initial disability rating for post 
concussive syndrome status post closed head injury with 
occipital fracture must both independently be remanded for 
further development.  These two claims are also inextricably 
intertwined such that a final Board decision on one issue 
cannot be rendered until the other issue has been considered.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

In an August 2004 rating decision, the RO granted service 
connection for post concussive syndrome status post closed 
head injury with occipital fracture.  That disability 
resulted from an inservice injury to the head.  Service 
medical records show significant treatment and indicate there 
may be multiple residuals associated with the service-
connected injury.  In a December 2002 treatment record, the 
examiner noted that the veteran was seen after a skull 
fracture in October 2002.  The report noted that current 
deficits included vertigo, tinnitus, decreased short term 
memory, emotions at baseline, and headaches; and the veteran 
had reported having two or three seizures, and that he had 
had cerebral hemorrhage.   

The RO assigned the post concussive syndrome status post 
closed head injury with occipital fracture an initial 
disability rating of 10 percent under hyphenated Diagnostic 
Codes 8045-9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045, 
brain disease due to trauma, provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code, as in this case.  38 C.F.R. § 
4.124a.

Also, Diagnostic Code 8045 provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a.

The RO's assignment of a 10 percent disability rating was 
based essentially on a determination that the disability was 
productive of psychiatric symptomatology warranting a 10 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9304 
(code for evaluating dementia due to head trauma).  See 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2007).   

That rating was based on medical evidence during service, and 
there was no VA psychiatric examination conducted prior to 
the August 2004 rating decision.  Subsequently an examination 
was conducted in Germany for purposes of VA compensation.  
The report of that April 2006 VA examination does not contain 
adequate information to adjudicate the claim with respect to 
neurologic and psychiatric symptoms residual to the post 
concussive syndrome status post closed head injury with 
occipital fracture.  

Further, review of the medical records on file suggest that 
the service-connected post concussive syndrome status post 
closed head injury with occipital fracture may be associated 
with a number of residual symptomatologies that may 
constitute separately distinguishable disorders.  The claims 
file, including service medical records dated in the 2000s, 
includes complaints of increased stuttering, and evidence of 
symptoms including cerebral hemorrhage, headaches, dizziness, 
vertigo, sleep disorder, epileptic seizure, cognitive decline 
of memory and concentration, and other psychiatric symptoms.   

An examination is necessary to determine the full extent and 
nature of any and all neurological and/or mental disorder 
residuals associated with the service-connected post 
concussive syndrome status post closed head injury with 
occipital fracture.  
 
In a February 2007 rating decision, the RO denied service 
connection for migraine headaches and for depression.  In 
part, in denying those claims the RO considered that the 
evaluation for the service-connected post concussive syndrome 
status post closed head injury with occipital fracture 
included consideration of diagnosed post-traumatic headaches 
and psychiatric symptoms associated with the service-
connected head injury disability.  

On remand, after consideration of examination findings 
identifying all residuals of the service-connected 
disability, the RO must evaluate the post concussive syndrome 
status post closed head injury with occipital fracture 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
including all implicated hyphenated codes associated with any 
identified neurological and/or mental disorder residuals. 

The RO must readjudicate the inextricably intertwined issue 
of entitlement to service connection for a sleep disorder.  
Additionally, the neurological and/or mental disorder 
examiner should specifically include an opinion as to the 
probability that any diagnosed sleep disorder is related to 
the inservice head injury or otherwise linked to the service-
connected post concussive syndrome status post closed head 
injury with occipital fracture. 

The veteran is claiming higher initial disability ratings for 
right retropatellar pain syndrome, and for status post 
compression fracture of the seventh thoracic vertebrae.  The 
thoracic disability was last examined in January 2004.  The 
right knee disability was last examined in July 2006.  
 
None of the examinations of the two orthopedic disabilities 
contains sufficient information to be considered fully 
responsive to the provisions of 38 C.F.R.§§ 4.40 and 4.45 as 
required by the decision of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The reports of examinations on file do not contain 
sufficient information with respect to whether there are 
present such factors as weakened movement, excess 
fatigability, incoordination, and/or additional limitation of 
function during flare-ups or repeated use. 

In sum, the AMC should arrange for contemporaneous and 
thorough VA examinations and medical opinions to be conducted 
to assist in clarifying the nature and extent of impairment 
of (1) any neurologic and mental disorder residuals 
associated with the post concussive syndrome status post 
closed head injury with occipital fracture; to include an 
opinion on the etiology of any claimed sleep disorder found; 
(2) right retropatellar pain syndrome; and (3) status post 
compression fracture of the seventh thoracic vertebrae.

Such examinations and opinions would be instructive with 
regard to the appropriate disposition of the claims under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has filed a notice of disagreement initiating an 
appeal claiming an initial disability rating in excess of 
zero percent for a scar, postoperative residual right 
inguinal herniorrhaphy.  In the August 2004 rating decision 
the RO granted service connection for scar, postoperative 
residual right inguinal herniorrhaphy; and assigned that 
disability a zero percent disability rating.  The veteran 
filed a notice of disagreement as to the assigned rating in 
November 2004. 

By filing the notice of disagreement, the veteran initiated 
an appeal, which requires further action by the RO in order 
to afford the veteran an opportunity to perfect that claim.  
Because the veteran has filed a notice of disagreement and 
the RO did not respond with a statement of the case, a remand 
to the RO is necessary in order for the RO to issue a 
statement of the case to the veteran.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment 
records not on file pertaining to the 
disabilities subject to this REMAND, to 
specifically include any VA treatment 
records dated since the July 2006 VA 
examination.

2.  Schedule the veteran for VA 
neurological, psychiatric, and orthopedic 
examinations by appropriate specialists to 
determine the nature and severity of the 
veteran's service-connected (1) post 
concussive syndrome status post closed 
head injury with occipital fracture; to 
include an opinion on the etiology of any 
claimed sleep disorder found (neurologic 
and psychiatric examiners); (2) right 
retropatellar pain syndrome (orthopedic 
examiner); and (3) status post compression 
fracture of the seventh thoracic vertebrae 
(neurologic and orthopedic examiners).
  
Make the claims file available to the 
examiners, who should review the claims 
folders in conjunction with the respective 
examinations.  The examiners should note 
such review in the examination reports.  
The examiners should obtain a history of 
reported symptoms from the veteran; 
perform all studies deemed appropriate in 
the medical opinion of the respective 
examiner; and report all findings in 
detail.  Each examiner should include in 
their respective examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.  
With respect to their examination, each 
examiner must provide specific findings as 
to each of the following:

A.  Neurologic Examination 

(a)  Head Injury Residuals including for 
Sleep Disorder:  The examiner should 
identify all neurologic manifestations the 
examiner believes to be due to or part of 
the service-connected post concussive 
syndrome status post closed head injury 
with occipital fracture; including any 
separately distinguishable symptomatology 
constituting a disorder such as epileptic 
seizure disorder, headaches, dizziness, 
vertigo, sleep disorder, cerebral vascular 
condition, increased stuttering, and a 
cerebral hemorrhage disorder, increased 
stuttering, cognitive deficits such as 
decline of memory and/or concentration, 
and any other neurologic symptomatology 
associated with the service-connected post 
concussive syndrome status post closed 
head injury with occipital fracture.  The 
examiner should state whether or not there 
is a diagnosis of multi-infarct dementia 
associated with brain trauma.

For any separately distinguishable 
neurologic disorder diagnosed, to 
specifically include any sleep disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a probability of 50 percent or greater) 
that any such diagnosed disability is the 
result of disease or injury in service, or 
the result of the service-connected 
concussive syndrome status post closed 
head injury with occipital fracture.

The examiner should discuss the effect the 
veteran's service-connected post 
concussive syndrome status post closed 
head injury with occipital fracture has 
upon his daily activities. 

(b)  Status Post Compression Fracture of 
the Seventh Thoracic Vertebrae:  The nerve 
examination of the status post compression 
fracture of the seventh thoracic vertebrae 
should report all findings and note all 
symptoms compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerks, or other neurological 
findings appropriate to the site of the 
diseased disc or discs concerning the 
thoracic spine. 

The neurological examiner should 
specifically comment as to whether, and if 
so, the frequency of incapacitating 
episodes associated with the veteran's 
service-connected status post compression 
fracture of the seventh thoracic 
vertebrae, to include a specific statement 
as to the total duration of any 
incapacitating episodes during the past 12 
months for the spine disability.  For 
purposes of evaluation, an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome requiring bed rest 
prescribed by a physician, and treatment 
by a physician.  The examiner should 
discuss the effect the veteran's status 
post compression fracture of the seventh 
thoracic vertebrae has upon his daily 
activities.

B.  Psychiatric Examination:  The examiner 
should identify all mental disorder 
related manifestations the examiner 
believes to be due to or part of the 
service-connected post concussive syndrome 
status post closed head injury with 
occipital fracture; including any 
separately distinguishable symptomatology 
constituting a disorder such as cognitive 
deficits including decline of memory 
and/or concentration, and any other mental 
disorder symptomatology associated with 
the service-connected post concussive 
syndrome status post closed head injury 
with occipital fracture.  The examiner 
should state whether or not there is a 
diagnosis of multi-infarct dementia 
associated with brain trauma.

If the examiner finds a mental disorder to 
be part of or due to the service-connected 
post concussive syndrome status post 
closed head injury with occipital 
fracture, the examiner must assign a 
global assessment of functioning (GAF) 
score and render an opinion as to the 
impact that the service-connected 
disability has on the veteran's social and 
industrial adaptability. See Diagnostic 
and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV).  A 
complete rationale for any opinion 
expressed should be included in the 
report.

C.  Orthopedic Examination of the Right 
Knee and Thoracic Spine:  For the 
veteran's right retropatellar pain 
syndrome, and his status post compression 
fracture of the seventh thoracic 
vertebrae, the examination should include 
range of motion testing pertinent to the 
two disabilities, and all ranges of motion 
should be reported in degrees.  For each 
disability, symptoms such as pain, 
stiffness, or aching in the area of the 
part affected should be noted; as well as 
other pertinent findings, if present, 
including: 

With respect to the knee, the presence of 
any subluxation or instability of the knee 
(and if so, opine as to the extent of 
impairment in terms of slight, moderate, 
or severe), dislocation, locking, 
effusion, cartilage removal, or 
tibia/fibula impairment (nonunion or 
malunion); and

With respect to the thoracic spine, the 
examiner should note the presence of any 
fusion, spondylolisthesis or segmental 
instability, spinal stenosis, strain, 
fracture, or dislocation.

For each affected part (thoracic spine and 
right knee), the examiner should note the 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner is 
asked to render opinions regarding the 
thoracic spine and right knee as to 
whether there is:

(a) residual weakness, pain or limitation 
of motion, and if so, opine as to the 
extent of severity of the residual 
weakness, pain or limitation of motion;

(b) ankylosis of the affected joint, and 
if so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed;

(c) whether pain could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over time. This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups; or

(d) arthritis.

3.  Readjudicate the claims on appeal.  If 
any such action does not resolve a claim, 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

4.  Provide the veteran a statement of the 
case as to the issue of entitlement to an 
initial disability rating in excess of 
zero percent for scar, postoperative 
residual right inguinal herniorrhaphy.  
Notify the veteran that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2007).

If a timely substantive appeal is not 
filed, the RO should not certify the claim 
to the Board.  If such appeal is timely 
filed, then subject to current appellate 
procedures, return the case to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


